Citation Nr: 1120333	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 2001 to September 2002, and from February 2003 to February 2004.  He also served in the U.S. Army Reserves, to include a period of active duty for training from October 1989 to August 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO, inter alia, denied service connection for right knee disability, right hand disability, and posttraumatic stress disorder (PTSD).  In April 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

On the date of the January 2011 hearing, the Veteran withdrew his appeal for service connection for PTSD in writing.  38 C.F.R. § 20.204 (2010).  Hence, the only claims remaining on appeal are set forth on the title page.  

The Board notes that, while the Veteran previously was represented by Puerto Rico Public Advocate for Veterans Affairs, in April 2009, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal.  The Veteran's current representative has submitted written argument on his behalf and represented him at his hearing.  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.  

The Veteran has testified that he injured his right knee during service around December 2001 or January 2002, that he also injured his right hand during service (in March 2003), and that he has continued to experience problems with his right knee and right hand ever since.  The record does not contain service separation examinations for either of his periods of active duty.

Given the Veteran's sworn testimony as to in-service injury, the absence of any separation examinations, the Veteran's statements with respect to continuity, and the lack of a medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve these claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his original claims for service connection for right knee and right hand disability (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

The Veteran has been receiving treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico, and the VA Outpatient Clinic (OPC) in Mayaguez, Puerto Rico.  Although the claims file contains records from both of those facilities, it appears that those records may not be complete.  The available records show, for example, that the Veteran had "onset" of osteoarthritis on July 14, 2005, and that his right knee and right hand were X-rayed at the Mayaguez VA OPC on July 14, 2006.  The claims file currently includes records of the July 14, 2006 X-ray reports, but no corresponding record of a relevant clinical visit on or near that date, and no clinical report of osteoarthritis dated on or around July 14, 2005.  In addition, the most recent reports from those facilities are dated October 24, 2007.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment, to include any records of a clinical visit pertaining to the right knee and right hand on or near July 14, 2006, any clinical reports of osteoarthritis dated on or around July 14, 2005, and any relevant records of treatment dated after October 24, 2007.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also obtain other Federal records.  The Veteran has testified that he received in-service treatment for a right knee injury at sick call around December 2001 or January 2002, and then at Walter Reed Army Medical Center around February or March 2002.  Because those records, if obtained, would certainly be pertinent to the matters remaining on appeal, the RO should make efforts obtain them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  As with VA records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  If it is determined that the records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

As a final point, the Board notes that the claims file includes evidence written in Spanish with no accompanying certified English translation.  While on remand, the RO should take the opportunity to review the Veteran's claims file, identify all pertinent items of evidence written in Spanish-to particularly include a March 31, 2006 report from the Mayaguez VA OPC, quoted language in a February 10, 2004, clinical record from the San Juan VAMC, and entries on the Veteran's June 2006 application for compensation-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should have all of pertinent evidence in the claims file-to particularly include a March 31, 2006 report from the Mayaguez VA OPC, quoted language in a February 10, 2004, clinical record from the San Juan VAMC, and entries on the Veteran's June 2006 application for compensation-that is written in Spanish translated to English.  The translated documents should be associated with the claims file.

2.  The RO should request from all appropriate source(s) copies of any additional service treatment records that may exist, including records of any in-service separation examinations, and the Veteran's in-service treatment for a right knee injury at sick call around December 2001 or January 2002, and at Walter Reed Army Medical Center around February or March 2002.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  If complete service treatment records are not provided and/or cannot be obtained, a formal finding of unavailability should be prepared and associated with the claims file, and the Veteran should be notified of his right to submit alternative evidence.  All records and/or responses received should be associated with the claims file.

3.  The RO should obtain from the San Juan VAMC and Mayaguez VAOPC any outstanding records of evaluation and/or treatment pertaining to the Veteran's reported right knee and right hand disabilities, to particularly include any records of a clinical visit pertaining to the right knee and right hand on or near July 14, 2006, any clinical reports of osteoarthritis dated on or around July 14, 2005, and any relevant records of treatment dated after October 24, 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

4.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

5.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Right knee:  The physician should clearly identify all current disability(ies) of the right knee.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

Right hand:  The physician should clearly identify all current disability(ies) of the right hand.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to the examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal in light of all pertinent evidence and legal authority.

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

